UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7159



FREDERICK BELCHER,

                                               Plaintiff - Appellant,

             versus


COBY G. PERRY; CAPTAIN POWERS; AGENT JOWERS;
AGENT MCGEE; M. P. COKER,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-02-4155-2-13AJ)


Submitted:    November 18, 2004           Decided:     November 29, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frederick Belcher, Appellant Pro Se. Vinton DeVane Lide, VINTON D.
LIDE & ASSOCIATES, Lexington, South Carolina; James Dean Jolly,
Jr., Stacey Todd Coffee, LOGAN, JOLLY & SMITH, L.L.P., Anderson,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Frederick Belcher seeks to appeal the district court’s

order granting summary judgment in favor of the Defendants in his

42 U.S.C. § 1983 (2000) action.   We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

May 17, 2004.    The notice of appeal was filed on July 8, 2004.

Because Belcher failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -